Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pricking mechanism must be labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is generally narrative and indefinite, failing to conform to current U.S. practice.  It appears to be a literal translation into English from a foreign document and contains grammatical and idiomatic errors.
For non-limiting example, “which process typically involves honeycomb frames are lifted up…” (page 1) is grammatically incorrect, “which then pricks the both sides” (page 1), “Some major issues with the traditional pricking devices is that” (page 1) uses the incorrect verb “is” for a pluralized subject. It appears that “axis” and “axes” are being used incorrectly in place of --axle-- throughout the specification. There are many subject/verb disagreements and run on sentences in the disclosure, making it very difficult to understand the mechanics of the invention. 
Further, the disclosure discusses a “profitable” invention 26 times, making a general statement of the economic impact; however, this is not the purpose of a patent disclosure. Such statements of profitability should be removed. 
Lastly, there are at least 87 instances of “embodiment example(s)” in the specification; this is not compliant with typical U.S. practice, and creates an unconcise specification. Each phrase should be amended for conciseness. The entire specification should be thoroughly reviewed for conciseness, readability, and support of the claim language, as the originally submitted specification is very difficult to understand.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: 
“movement mechanism” in claims 1-2; 
“spike assembly (assemblies)” in claims 1, 6, 
“pricking mechanism” in claims 1-2, 4, 11, & 12;
“rotatable eccentric mechanism” in claim 1;
“eccentric mechanism” in claims 3-4, 7, 11, & 12;
“a moving mechanism of spike assemblies” in claim 7, as described on page 12 and a high level overview of the components found in claim 9 (as originally submitted);
“a rotatable eccentric mechanism” in claim 7; 
“rotational movement transforming mechanism” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Please note, as stated above and below, few of the structures recited by the claimed “mechanisms” can be ascertained from the current specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 

Claim Objections
Claims 1-3, 7, & 11-12 are objected to because of the following informalities:  
for claims 1 & 7, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75;
in claims 2 & 3, “the claim 1” should be replaced with --claim 1--;
in claim 7, each instance of “which” should be replaced with --the-- or --said--, as appropriate;
in claims 11 & 12, “a claim” in line 2 should be replaced with --claim--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The foregoing is not to be considered an all-inclusive list of the clarity issues in the claims:
Regarding Claim 1, in light of the specification, it is unclear which exact components Applicant intends to be required by the terms “movement mechanism,” “pricking mechanism,” and “rotatable eccentric mechanism.” The scope of the claim is further rendered indefinite since it is unclear what distinguishes the “pricking mechanism” from the “spike assembly (assemblies),” as these components are claimed distinctly in the current claim construction.
Additionally, no other “eccentric mechanisms” are found in the specification. The scope of the additionally claimed “eccentric mechanism” in claims 3-4, 7, 11, & 12 is unclear.
RE Claim 2, the phrase “has been connected” is unclear, since it passively recites a limitation. Is this limitation required to satisfy the metes and bounds of the claim?

RE Claim 4, the phrase “by outside the base frame located eccentric mechanism” is an incomplete phrase which causes further clarity issues with an already unclear claim tree dependency. This rejection is also applied to claims 9, 11, & 12.
RE Claim 5, what structure is being further modified by “wherein the perforating spike and a spring…”? In light of the specification, it appears to be --each spike assembly comprises a perforating spike and a spring--. This rejection is also applied to claims 8 & 13-15.
RE Claims 5, 8, & 13-15, the phrase “are one and the same part” renders the claim indefinite since there does not appear to be support for molding the two components together or forming them as a unitary component.
RE Claim 6, the phrase “the spike assembly” is unclear since multiple “spike assemblies” are established by claim 1.
RE Claim 7, the use of the phrase “base frame or another base frame” renders the claim vague and indefinite since it is unclear what “another base frame” means in the context.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
RE Claim 10, it is unclear what the preamble is intended to be classified as, thus the scope of the claim is unclear.
The claims recite the following limitations with insufficient antecedent basis for this limitation in the respective claim:
“the pricking mechanism” claim 1, lines 3-4;
“the honeycomb frame wax cap pricking mechanism” in claim 2, lines 3-4;
“the same driving shaft” in claim 2, line 4;
“the transfer chain” in claim 2, line 5;
“the frame” in claim 2, line 5;
“the device” in claim 3, line 3;
“the eccentric mechanism” in claim 3, line 4 [should be amended to the exact claim language recited in the last line of claim 1, currently --the rotatable eccentric mechanism--];
“the shafts” in claim 3, line 5;
“the base frame (32)” in claim 4, line 5 [note that this base frame is not the same as “base frame (27)” of claim 1, from which claim 4 ultimately depends];
“the perforating spike” in claims 5 & 8, line 3, and “the spring” in claim 8, line 3;
“this part” in claims 5, 8, 13-15, & 20;
“the inside side” in claim 5, line 5;
“the spike assembly” in claim 5, line 6 (there are a plurality of spike assemblies in claim 1);
“the part” and “the honeycomb” in claim 5, line 6. Please review the remainder of the claims for antecedent basis in the claims and specification, and consistency and clarity of the claims in view of U.S. practice.
Dependent claims 2-6 & 8-20 ultimately depend from claim 1 rejected above. In light of the multitude of clarity and formality rejections and objections cited above, the following rejection is as best understood in light of the originally filed disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 10, 13, 16, 19, & 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Chernyj et al. (SU 820761, as provided by Applicant and cited by the ISR Written Opinion), hereinafter referred to as “Chernyj.”
For Claim 1, Chernyj discloses a honeycomb frame wax cap pricking device (in a similar manner as the instant invention, the frame as illustrated in Figures 1-3) comprising:
base frame (in a similar manner as the instant invention, the base 1 as illustrated in Figures 1-3), 
spike assemblies (the assemblies holding knives 9, Fig. 5) and 
a movement mechanism (2-5, per the translation are collectively used for moving the honeycombs into the device of Chernyj), 
wherein in the pricking mechanism of the pricking device there is a rotatable eccentric mechanism (as mentioned above, it is unclear what the distinction between the pricking mechanism and the plurality of spike assemblies; the knives 9 reciprocate via elements 17 & 18).
For Claim 2, Chernyj discloses the honeycomb frame wax cap pricking device according to [[the]] claim 1, and Chernyj further discloses wherein the movement mechanism of the honeycomb frame wax cap pricking mechanism [[has been]] is connected to the same driving 
For Claims 5, 8, 13, & 20, Chernyj discloses the honeycomb frame wax cap pricking device according to claims 1 & 2, and as best understood, Chernyj further discloses wherein the perforating spike (9) and a spring (Fig. 3) are one and same part / integrated into one part so that this part is compressible from the inside side of the spike assembly and incompressible by the part penetrating into the honeycomb (as best understood, the knives and springs are incorporated into the same component, as illustrated in Figure 3).
For Claims 6, 16, & 19, Chernyj discloses the honeycomb frame wax cap pricking device according to claims 1, 2, & 5, and Chernyj further discloses wherein the spike assembly is arranged to be heatable (the device of Chernyj is capable of being held within a room, which may be heated, thus heating all of the components, including knives 9).
For Claim 10, Chernyj discloses a honey handling hardware configuration to form a honey handling system (as defined by the components claimed below), such as a honey extraction line for slinging honey from the honeycomb frames, and/or decapping line for handling honeycomb frames, wherein said honey handling system comprises a honeycomb frame wax cap pricking device according to claim 1 (see the rejection of claim 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chernyj.
For Claim 3, Chernyj discloses the honeycomb frame wax cap pricking device according to [[the]] claim 2.
Chernyj is silent to wherein, in the device, when the transfer chain moving exactly by one frame cycle forwards, the eccentric mechanism rotates exactly one cycle around the shafts.
However, Chernyj discloses the eccentric motor 17 & 18 and transfer chain 7. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to, once the eccentric motor 17/18 has operated one cycle, to then operate the transfer chain 7 one frame cycle (to lift the honeycomb frame out of the device), in order to provide a device with cooperating and automatic processes, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 14, the above-modified reference teaches the honeycomb frame wax cap pricking device according to claim 3, and as best understood, Chernyj further discloses wherein the perforating spike (9) and a spring (Fig. 3) are one and same part so that this part is compressible from the inside side of the spike assembly and incompressible by the part 
For Claim 17, the above-modified reference teaches the honeycomb frame wax cap pricking device according to claim 3, and Chernyj further discloses wherein the spike assembly is arranged to be heatable (the device of Chernyj is capable of being held within a room, which may be heated, thus heating all of the components, including knives 9).

Allowable Subject Matter
Claims 4, 7, 9, 11, 12, 15, 18 may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As best understood by the original disclosure, the recited translational movement (discussed on page 17 of the instant disclosure) which is provided by the camshaft (described on pages 2-3), incorporated by a series of translating connecting rods and sleeves, to the honeycomb movement mechanism, is not found in the prior art of record. 
In other words, one singular driving motor, responsible for driving both the honeycomb conveyor and a camshaft which provides the claimed “wherein the rotating movement of the pricking mechanism has been transformed to a translation movement of the spike assemblies by [the rotatable] eccentric mechanism [located outside of the base frame],” (claims 4, 9, 11, 12, 15, & 18) such that the spike assemblies translate in toward a honeycomb, cannot be found in the art. 
Additionally, the specifically claimed structure: a honeycomb wax cap pricking device comprising: a base frame supporting a plurality of spike assemblies (made of spikes, springs, 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).  
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643